Citation Nr: 1136159	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  05-17 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

What evaluation is warranted for bilateral hearing loss from September 13, 2003?


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted service connection for bilateral hearing loss and provided an initial noncompensable evaluation.

This appeal was previously before the Board in June 2010.  The Board remanded the claim so that the Veteran could be scheduled for a VA examination and additional records could be obtained.  The case has been returned to the Board for further appellate consideration.

The issues of entitlement to an increased rating for posttraumatic stress disorder (PTSD) and entitlement to total disability based upon individual unemployability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.    The Veteran has alleged his entitlement to TDIU stems from the cumulative effects of all of his service connected disabilities.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is again required.  In this regard, the Veteran filed a claim of entitlement to service connection for bilateral hearing loss in October 2003.

Based in part upon a March 2004 VA examination, the Veteran was granted service connection for hearing loss in the August 2004 rating decision on appeal.  In his January 2005 notice of disagreement, the Veteran stated his hearing level should warrant a 100 percent rating.  He asserted that he was unable to hear alarms and warning devices to include smoke detectors.  He also stated he was unable to pass an entry examination to become a fire fighter due to his loss of hearing.  He was afforded an additional VA audio examination in June 2005; he was not using hearing aids at that time.

Records contained in the claims file which date subsequent to 2005 do not include any audio treatment records.

In his January 2008 VA Form 9 the Veteran indicated that he had recently been provided bilateral hearing aids.

In June 2010, the Board remanded the claim so that the Veteran's treatment records could be obtained and associated with the claims file and so that he could be afforded a VA examination.  

The Veteran was afforded a VA examination in June 2010; however, no treatment records were associated with the claims file dating after 2006, to include any treatment records were the Veteran was prescribed hearing aids.  Moreover, the June 2010 VA examiner recommended that the appellant be evaluated by a rehabilitation audiologist.  If that examination was conducted, the findings of that study are not available for the Board's consideration.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must take appropriate action to secure all pertinent records which address the nature of the Veteran's hearing loss since 2006, which have not been previously secured for inclusion in the claims file.  All attempts to secure this evidence must be documented in the claims file.  This particularly includes any follow-up study conducted in response to the June 2010 recommendation that the appellant be examined by a rehabilitation audiologist.  If the appellant has yet to be seen by a rehabilitation audiologist such an examination must be conducted.  Any report from the rehabilitation audiologist must fully describe the functional effects caused by the appellant's hearing disability.  If the RO/AMC cannot locate any identified records dating after 2006, the RO/AMC must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given the opportunity to respond.

2.  After completing the requested action, any additional notification and/or development deemed warranted, the RO/AMC should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.

3.  If the benefit sought on appeal remains denied, the RO/AMC must furnish to the veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determination, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



